Name: 2007/446/EC: Commission Decision of 21 June 2007 on the participation of the Commission of the European Communities in the International Biofuels Forum
 Type: Decision
 Subject Matter: energy policy;  cooperation policy;  European construction;  international affairs
 Date Published: 2007-06-29

 29.6.2007 EN Official Journal of the European Union L 169/63 COMMISSION DECISION of 21 June 2007 on the participation of the Commission of the European Communities in the International Biofuels Forum (2007/446/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Whereas: (1) The European Community has stated goals in the energy sector of increasing security of supply and reaching a sustainable energy production and use, including reducing greenhouse gas emissions from its energy use and the biofuels policy of the European Community pursues these two objectives. (2) In the context of its international cooperation with international partners, the Commission is actively engaging in energy dialogues and other forms of cooperation on energy issues. (3) Brazil has initiated the International Biofuels Forum to promote the international market for sustainable biofuels and to exchange experience and build closer collaboration on standards and codes to facilitate trade in biofuels as well as to enhance collaboration in research. The International Biofuels Forum will in a first stage comprise six participants (the governments of Brazil, the United States, India, China, South Africa and the European Commission). (4) The President of Brazil in a letter to Commission President Barroso, dated 10 July 2006, has invited the Commission to join the International Biofuels Forum. (5) The Commission will through its participation be better able to coordinate relevant activities including research with those of other developed and developing nations. (6) The International Biofuels Forum itself does not run its own projects and does not require financial contributions to common budgets, HAS DECIDED AS FOLLOWS: Article 1 The Commission of the European Communities (hereinafter referred to as the Commission) shall participate as Member in the International Biofuels Forum. Article 2 The Commissioner for Energy, or his designated representative, is empowered to sign the Declaration on the International Biofuels Forum on behalf of the Commission and to represent the Commission in preparation thereof. Done at Brussels, 21 June 2007. For the Commission Andris PIEBALGS Member of the Commission